Citation Nr: 1015747	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for left 
foot loss of use due to residuals of a gunshot wound, with 
healed fracture of the tibia and fibula, muscle damage, 
trauma of the peroneal nerve, and foot drop ("left foot 
disability").

2.  Entitlement to service connection for traumatic arthritis 
of the left leg and knee, including as due to service-
connected left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from November 1942 to 
October 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)in 
Jackson, Mississippi, that denied an increased rating for the 
Veteran's service-connected left foot disability and his 
claim for service connection for traumatic arthritis of the 
left leg and knee.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating 
available for his service-connected left foot disability.

2.  Giving the Veteran the benefit of the doubt, his 
degenerative joint disease of the left knee is related to his 
service-connected left foot disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
left foot loss of use due to residuals of a gunshot wound, 
with healed fracture of the tibia and fibula, muscle damage, 
trauma of the peroneal nerve, and foot drop, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.68, 4.71a, 
Diagnostic Code (DC) 5167 (2009).

2.  Resolving doubt in the Veteran's favor, arthritis of the 
left knee is proximately due to his service-connected left 
foot disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

In this decision, the Board grants service connection for 
arthritis of the left knee.  This award represents a complete 
grant of the benefit sought on appeal as to this matter.  
Thus, any deficiency in VA's duty to notify and assist is 
deemed to be harmless error, and any further discussion of 
VA's responsibilities is not necessary with respect to this 
claim.  

With respect to the Veteran's claim for an increased rating, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Prior to the initial adjudication of the claim, a VCAA letter 
was sent in June 2007, and another letter was sent to him in 
May 2008, that fully satisfy the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In particular, the 
VCAA notification: (1) informed the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed hi, about the 
information and evidence that VA will seek to provide; and 
(3) informed him about the information and evidence that he 
is expected to provide.  The claim was readjudicated in a 
December 2009 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The service 
treatment records, VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims files.  

The Veteran was also afforded a VA examination in January 
2007 to assess the current severity of his service-connected 
left foot disability.  38 C.F.R. § 3.159(c)(4).  The 
examination is adequate as the claim files were reviewed, the 
examiner reviewed the pertinent history, examined the 
Veteran, and provided written opinions and rationales.  The 
record satisfies 38 C.F.R. § 3.326.  As such, VA has 
satisfied the duty to assist the Veteran in the development 
of his claim for an increased rating.  The Board may proceed 
without prejudice to the appellant.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Increased rating

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private, and VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals of a gunshot 
wound to the left foot warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2009).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Court has held, however, that 38 C.F.R. § 4.40 does not 
require a separate rating for pain but rather provides 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

The record reflects that, in a November 1944 rating decision, 
the RO awarded service connection and a 50 percent rating 
(from October 1944 to April 1945) for a shell fragment wound 
of the anterio-ateral aspect of the upper left leg, with no 
exit, involving the upper calf muscles with a compound, 
comminuted, complete, proximal fracture of the left fibula; 
an incomplete compound comminuted fracture of the left tibia; 
and paralysis of the left peroneal nerve.  

In a February 1945 rating decision, the RO assigned a 30 
percent disability rating for residuals of a gunshot wound of 
the left leg with fractures of the tibia and fibula, trauma 
of the peroneal nerve, and partial paralysis under Diagnostic 
Code 8521.  Special monthly compensation (SMC) on account of 
loss of use of one foot was also granted. 

A July 1950 rating decision awarded a 40 percent disability 
rating for left foot loss of use due to residuals of a 
gunshot wound with healed fracture of the tibia and fibula, 
muscle damage, trauma of the peroneal nerve, foot drop, etc., 
under Diagnostic Code 5167, and continued entitlement to SMC 
for loss of use of one foot.  This is the maximum rating 
allowable for loss of use of the left foot.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2009).

In June 2007, the RO received the Veteran's current claim for 
an increased rating above 40 percent for his service-
connected left foot disability.  In his January 2008 notice 
of disagreement, the Veteran said that his injury involved 
much more than the gunshot wound to the left lower extremity.  
In his March 2008 substantive appeal, the Veteran argued that 
his service-connected left foot disability should be 
separately evaluated for his muscle damage, trauma to the 
peroneal nerve, foot drop, etc.  He complained of daily left 
leg problems and pain that caused him to fall. 

VA and private medical records, dated from 2006 to 2009, 
reflect the Veteran's complaints of left foot pain.  
According to a December 2006 outpatient orthopedic 
consultation note, the Veteran complained of left lower 
extremity pain, primarily left lateral leg pain that was 
worse at night.  He had a chronic dropfoot on the left side 
and did not use an ankle-foot orthosis.  He said that the one 
he previously had irritated his leg and he was unable to 
tolerate it.  Objectively, there was full and painless range 
of knee motion with findings of a left dropfoot.  Aside from 
the left dropfoot, neurological examination findings were 
essentially unremarkable.  The Veteran was referred to the 
prosthetics clinic to be fitted with an ankle-foot orthosis.

A January 2007 VA examination report regarding the Veteran's 
muscular system indicates that he denied any problems with 
his service-connected injury until 2003 when he developed 
left lower leg pain.  He said the pain radiated from his left 
hip to his knee and that his foot was weak since initially 
injured but worsened in the last five years.  An ankle-foot 
brace was prescribed in December 2006, but he was 
inconsistent in wearing it.  He said he fell several times 
while walking in the yard.  

Further, the Veteran complained of constant left lower leg 
and knee pain and weakness and used a cane.  He was able to 
ambulate if he was slow and careful.  Recently he took 
prescribed pain medication.  He was retired since 1970 when 
he worked as a foreman for a construction company and denied 
any impact or restriction from his injury in performing his 
job.  The Veteran also denied being incapacitated at any time 
from his injury that did not restrict him from doing his 
chores at home.  The Veteran feared falling if he moved or 
turned too quickly.  He was independent in his activities of 
daily living, transfers, and ambulation.

Objectively, the Veteran ambulated with a cane but did not 
have it at the examination.  He had an ankle-leg brace but 
did not have it at the examination.  His gait was unassisted 
with a limp to the left.  His station was normal and there 
was no unusual wear of his shoes.  He was unable to balance 
on the left leg, stoop and rise, nor walk heel toe without 
assistance.  A well-healed hypopigmented 4 inch scar on the 
dorsum aspect of the left lower leg was noted.  It was 
smooth, stable and flat with no adherence and he denied pain 
or sensitivity of the scar at the examination.  The scar did 
not limit motion and there was no muscle loss associated with 
the scar.  

Further, the Veteran had an obvious foot drop on the left.  
Range of motion of the left knee was flexion from 0 to 96 
degrees and extension to 0 degrees.  His left ankle had 
footdrop  with no active movement in dorsiflexion or plantar 
flexion.  Dorsiflexion was lacking 45 degrees from neutral.  
Inversion was from 0 to 10 degrees and there was no active 
movement in eversion.  The Veteran had pain at extreme ranges 
of all maneuvers.  There was no joint involvement and both 
lower extremities wee warm with good pedal pulses.

Results of x-rays of the left ankle, tibia, and fibula, taken 
at the time revealed no acute fracture or dislocation seen 
and sclerotic density was noted in the proximal left tibia.  
The clinical impression was status post gunshot wound to the 
left lower leg with stable scar and drop foot to the left 
ankle.  The VA examiner said that DeLuca provisions could not 
be clearly delineated.  While the Veteran could have 
increased pain and decreased functional capacity during a 
flare-up, the examiner was unable to estimate the additional 
amount of pain or decreased functional capacity without 
resorting to mere speculation.  Endurance was also noted to 
be limited during acute exacerbations and the Veteran did not 
complain of fatigue.  There was no objective evidence of 
weakness, incoordination or lack of endurance, and no 
evidence of nerve or artery compromise.

When seen in the VA outpatient orthopedic clinic on January 
17, 2007, it was noted that the Veteran was fit with an 
orthotic at his last visit and was doing better.  He had some 
pain in his calf from stretching his foot into dorsiflexion.  
The pain was in both legs and above and around the knees and 
from the buttocks.  During his last visit, he was thought to 
have spinal stenosis.  Results of x-rays of the knees looked 
reasonably good.

The Veteran underwent VA neurological examination on January 
19, 2007.  According to the examination report, the Veteran 
complained of left foot pain, mostly at night, and said he 
was clumsy on the leg and fell frequently (at least daily).  
He had numbness down the lateral leg into the foot and felt 
there was weakness at the knee and ankle.  Results of a 
recently performed magnetic resonance image (MRI) of his 
spine showed at least moderate spinal stenosis at multiple 
levels.  The clinical impression was spinal stenosis.

Objectively, the Veteran walked with a limp on the left leg 
and wore a left ankle brace.  He was unable to get on his 
left toes or tandem walk, and had difficulty with getting on 
the left heel.  His motor strength was essentially normal 
(5/5) with normal tone and bulk in the left thigh.  He had no 
stability about the ankle with only good strength in the 
gastrocnemius.  There was mild atrophy of the left leg with 
an extensive scar along the lateral calf.  Vibration sense 
was severely impaired at the left with a stocking 
distribution temperature loss that was greater on the left 
and absent sensation over the lateral leg and foot.  Reflexes 
were absent in the lower extremity and single leg reflex was 
negative.  The clinical assessment was that the Veteran had 
complete loss of motor and sensory function of the left 
peroneal nerve.  He fell frequently and was at risk for 
fracture.  He also had neuropathic pain in the distribution 
of the peroneal nerve in the left foot.  There was also a 
superimposed diabetic neuropathy that did not appear to 
contribute to the service-connected disability symtoms.

During 2007 and 2008, private medical records reflect the 
Veteran's treatment for several strokes.

A March 2008 VA outpatient record includes the Veteran's 
complaint of right knee pain due to a recent fall when his 
left foot caught on a step and he fell on his knee.  He had 
footdrop and was not wearing a brace.  A right knee contusion 
was noted.

An October 2009 VA orthopedic examination report indicates 
that the Veteran experienced a cerebrovascular accident a 
couple of years ago.  He was almost completely dependent upon 
his wife for his activities of daily living primarily 
secondary to residuals of a prior stroke.  He used a cane, 
sometimes wore a drop foot brace on the left, and was in a 
wheelchair.  

Objectively, he moved slowly to get onto the examination 
table and was not wearing an ankle brace.  He had a scar on 
the anterolateral portion of the proximal third of his left 
lower leg.  Range of motion of the left knee was from 0 to 
120 degrees.  He had a left foot drop deformity.  The VA 
examiner said that it would be difficult to sort out the 
Veteran's limitations regarding any work restrictions due to 
his various medical problems, including the stroke residuals, 
the bilateral knee arthritis, and his service-connected 
residuals of the left lower extremity.  The VA examiner 
opined that the chances of the Veteran obtaining and 
maintaining gainful employment, irrespective of his age, were 
non-existent.  

The Veteran's service-connected left foot loss of use, due to 
a gunshot wound, with healed fracture of the tibia and 
fibula, muscle damage, trauma of the peroneal nerve and foot 
drop is currently evaluated pursuant to 38 C.F.R. § 4.71a, DC 
5167.  He is assigned the maximum rating for loss of use of 
the left foot, that is, 40 percent.  

The combined ratings for disabilities of an extremity shall 
not exceed the rating for amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  The 
regulation specifically states: "For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, diagnostic code 5165."  Id.  
Neurological conditions are included in this limitation on 
the combined rating.  Moyer v. Derwinski, 2 Vet. App. 289, 
292 (1992).

The Veteran is in receipt of a separate compensable rating of 
10 percent for a residual scar of the left foot associated 
with the gunshot wound residuals.  As such, he has a combined 
rating of 50 percent for the left foot disability.  38 C.F.R. 
§ 4.25.  In short, it appears that the Veteran is in receipt 
of the maximum rating available based upon his service-
connected impairment of the left foot.

The Veteran has argued that his left foot disability should 
be separately rated for left leg disability, muscle damage, 
peroneal nerve damage, and foot drop.  However, as set forth 
in detail above, a rating in excess of the currently assigned 
40 percent would not be permissible even if all the 
manifestations of the Veteran's foot disability were 
separately rated.  See 38 C.F.R. § 4.68.  

The Board also points out that 40 percent is the maximum 
rating available under Diagnostic Code 8521 that evaluates 
disability associated with the external popliteal nerve 
(common peroneal) and Diagnostic Code 5262 that evaluates 
impairment of the tibia and fibula.  Ratings in excess of 40 
percent are not available under Diagnostic Codes 5310-5312 
(muscle injuries of the foot and leg), Diagnostic Codes 5270-
5274 (the ankle), or Diagnostic Code 5284 (the foot). 

In light of the foregoing, the Board must conclude that, 
despite the Veteran's complaints of left foot and leg pain, 
he is not entitled to a rating in excess of 40 percent for 
his service-connected left foot loss of use due to residuals 
of a gunshot wound, with a healed fracture of the tibia and 
fibula, muscle damage, trauma of the peroneal nerve, and foot 
drop, as he is already in receipt of the maximum rating 
available under the law for his left lower extremity 
disability.

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment. 38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided. 38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step -- a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran is in receipt of the maximum 
schedular rating available for his service-connected left 
foot disability.  Regardless of whether his impairment is 
contemplated by the rating criteria, it is not shown that the 
disability causes marked interference with employment or 
result in hospitalizations.  The disability has not required 
frequent hospitalizations.  In fact, there is no indication 
in the evidence that he has been hospitalized for the 
service-connected foot disability.  With respect to whether 
there is evidence of marked interference with employment, the 
Veteran told the VA examiner in January 2007 that he retired 
in 1970 from his job as a foreman in a construction company 
and denied any impact or restriction from his injury in 
performing his job.  In fact, in 1984, the Veteran claimed to 
be totally disabled and unable to work and applied for Social 
Security Administration (SSA) disability benefits on the 
basis of coronary artery disease.  In October 2009, the VA 
examiner opined that the chances of the Veteran obtaining and 
maintaining gainful employment, irrespective of his age, were 
non-existent.  However, the VA examiner concluded that it 
would be difficult to sort out the Veteran's limitations 
regarding any work restrictions secondary to his various 
medical problems and it was noted that his problems included 
residuals from the stroke, arthritis in the knees, and his 
service-connected left foot disability.  Thus, the Veteran 
has other significantly disabling nonservice-connected 
disorders that affect his ability to work.  The Veteran's 
current rating of 40 percent already contemplates a 
significant degree of industrial impairment.  Consequently, 
referral for extraschedular consideration is not warranted.

As such, the Board finds that the preponderance of the 
evidence of record is against the Veteran's claim for a 
rating in excess of 40 percent for his service-connected left 
foot disability.  The evidence is not so evenly balanced as 
to raise reasonable doubt concerning any material issue.  38 
U.S.C.A. § 5107(b).


Service Connection

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

The Veteran has argued in his written statements that he has 
left leg and knee arthritis due to his service-connected left 
foot disability and variously stated that he has arthritis of 
the hip that is due to the service-connected left foot.  
Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service- connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 38 C.F.R. § 3.310(b).  With regard to a claim for 
secondary service connection, the record must contain 
competent evidence that the secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The Veteran asserts that he has arthritis of the left knee 
and leg (and hip) that was caused by his service-connected 
left foot disability.  He has not asserted, and the service 
treatment records do not reflect, that he was diagnosed with, 
or treated for traumatic arthritis of the left knee and leg 
in service.  Rather, he asserts that his left leg and knee 
arthritis is due to his service-connected left foot 
disability.

April 2003 private medical records include an assessment of 
degenerative osteoarthritis of both knees.

An August 2004 VA examination report indicates that results 
of x-ray of the Veteran's knee showed degenerative joint 
disease of the knee and the clinical impression was 
degenerative joint disease of the left knee.  The VA examiner 
commented that in the combination of effects, the Veteran's 
shrapnel wound to the left lower leg resulted in left foot 
drop and degenerative joint disease of the left knee that 
caused the Veteran to have limited ability to ambulate 
without assistive devices and with the possibility of 
frequent falls.

X-rays taken by VA in September 2006 showed mild arthritic 
changes in both knee joints.  There was hypertrophic spurring 
of the patellofemoral joints.  The left knee showed 
calcifications at the medial and lateral compartments 
consistent with chondrocalcinosis.

The December 2006 VA orthopedic consultation note indicates 
that radiographs of the Veteran's knees were unremarkable and 
left lower extremity pain was diagnosed.  That VA physician 
believed that the Veteran's left lower extremity pain was 
most likely originating in his lumbar spine.

The January 17, 2007 VA orthopedic clinic note indicates that 
results of x-rays of the Veteran's knees looked reasonably 
good and there was no sign of severe disease in his knees.  

As noted above, in October 2009, the Veteran underwent VA 
orthopedic examination.  At that time, the VA examiner noted 
the conflicting results of the September 2006 x-rays of the 
Veteran's knees that indicated mild arthritic changes present 
in both knee joints, and the December 8, 2006 orthopedic 
consult note indicating that radiographs of the Veteran's 
knees were unremarkable for age.  The VA examiner's 
interpretation was that the orthopedist believed that the 
Veteran had some degenerative changes that were probably age 
appropriate.  Upon review of the Veteran's medical records, 
the VA examiner opined that the Veteran had degenerative 
joint disease in both knees that was more likely than not 
age-related.  The VA examiner did not think that the 
degenerative changes in the Veteran's left knee were the 
direct and proximate result of his service-connected injury, 
as the findings in both knees were quite similar.

Here, the objective medical evidence reflects that the 
Veteran is currently diagnosed with left knee degenerative 
joint disease, but there is no medical evidence directly 
associating the Veteran's left knee degenerative joint 
disease with active service.  He did not complain of left 
knee trouble or seek treatment for any knee conditions while 
in service and has not suggested that his left knee 
disability was incurred during active duty.  And while the 
Veteran has stated that he has left hip arthritis, there is 
no competent medical evidence of record showing the presence 
of a left hip disorder.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran maintains that his left knee degenerative joint 
disease is due to his service-connected left foot disability.  
The competent medical evidence of record suggests a 
relationship between the Veterans's left knee arthritis and 
his service-connected left foot disabiity.  The claims file 
contains two relevant medical opinions discussing the 
etiology of the Veteran's left knee disability.  A VA 
examiner in August 2004 stated that the shrapnel wound to the 
Veteran's left lower leg resulted in degenerative joint 
disease of the left knee.  In October 2009, a VA examiner 
concluded that the Veteran's left knee degenerative joint 
disease was not related to the service-connected left foot 
injury because September 2006 x-ray findings in both knees 
were similar.  However, the Board observes that a careful 
review of that radiology report, as set forth above, shows 
that the x-rays reflected different findings for each knee.  
For example, there was calcification of both medial and 
lateral compartments consistent with chondrocalcinosis in the 
left knee but this was not reported in the right knee.  Thus, 
the Board finds the August 2004 VA examiner's opinion to be 
more persuasive than the opinion rendered by the October 2009 
VA examiner.

Given that the August 2004 VA examiner opined that the 
Veteran's shrapnel wound to the left lower leg resulted in 
degenerative joint disease of the left knee, and given that 
the Board has found this opinion to be most probative, the 
Board will accord the Veteran the benefit of the doubt.  
Accordingly, in resolving doubt in the Veteran's behalf, the 
Board concludes that service connection for arthritis of the 
left knee is in order.  38 C.F.R. §§ 3.102, 3.310.


ORDER

A rating in excess of 40 percent for left foot loss of use 
due to residuals of a gunshot wound, with a healed fracture 
of the tibia and fibula, muscle damage, trauma of the 
peroneal nerve, and foot drop, is denied. 

Service connection for arthritis of the left knee, as due to 
service-connected left foot disability, is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


